Citation Nr: 1133668	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a blood disorder.

2. Entitlement to service connection for boils.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lymphedema as a residual of shrapnel fragment wounds, to include as secondary to the service-connected disability of scar residual of shrapnel fragment wounds of the right thigh.

6. Entitlement to an increased rating for a scar residual of shrapnel fragment wounds of the right thigh, currently evaluated as 10 percent disabling. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.  He served in the Republic of Vietnam from October 1969 through October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a blood disorder and for boils; found that new and material evidence had not been submitted to reopen claims for service connection for lymphedema as a residual of shrapnel fragment wounds of the right thigh, a skin condition, and PTSD; and denied a rating in excess of 10 percent for a scar residual of shrapnel fragment wounds of the right thigh.

With regard to the new and material claims, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In light of the Clemons case, the Board also finds that the claim for service connection for PTSD should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all psychiatric disorders.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence reflects that the Veteran does not have a current blood disorder that may be related to service.

2. By September 1988 rating decision, the RO denied service connection for PTSD, essentially based on a finding that there was no showing of a current diagnosis of PTSD that might be related to service.  The Veteran did not appeal the September 1988 rating decision and it became final.  

3. The additional evidence added to the record since the RO's September 1988 rating decision was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD.

4. By January 1997 rating decision, the RO denied service connection for a skin condition as a result of exposure to herbicides, essentially based on findings that there was no showing of a skin condition in service or within one year of service, and that there was no showing that any current skin condition was related to service.  The Veteran was notified of that rating decision by letter dated in February 1997, did not appeal, and the January 1997 rating decision became final.

5. The additional evidence added to the record since the RO's January 1997 rating decision was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin condition as a result of exposure to herbicides. 

6. By July 2003 rating decision, the RO denied service connection for lymphedema as a residual of shrapnel fragment wounds, essentially based on a finding that the competent evidence of record did not show that lymphedema was related to the Veteran's shrapnel fragment wound of the right thigh that was incurred in service.  The Veteran did not appeal the July 2003 rating decision and it became final.  

7. The additional evidence added to the record since the RO's July 2003 rating decision was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for lymphedema as a residual of a shrapnel fragment wound of the right thigh. 

8. The service-connected scar residual of a shrapnel fragment wound of the right thigh is 5 cm. by 2 cm. in size, slightly lighter than the surrounding skin, well-healed, nontender, nonadherent, and without any loss of tissue.  


CONCLUSIONS OF LAW

1. A blood disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. The September 1988 RO rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

3. New and material evidence has been submitted since the final September 1988  RO rating decision, and the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

4. The January 1997 RO rating decision, which denied the Veteran's claim of entitlement to service connection for a skin condition is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

5. New and material evidence has been submitted since the final January 1997 RO rating decision, and the claim for entitlement to service connection for a skin condition is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

6. The July 2003 RO rating decision, which denied the Veteran's claim of entitlement to service connection for lymphedema as a residual of shrapnel fragment wound of the right thigh is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

7. New and material evidence has been submitted since the final July 2003 RO rating decision, and the claim for entitlement to service connection for lymphedema as a residual of shrapnel fragment wound of the right thigh is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

8. The criteria for a rating in excess of 10 percent for a scar residual of shrapnel fragment wounds of the right thigh, have not been met; the 10 percent rating assigned is protected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006 and March 2007 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the aforementioned letters, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a blood disorder that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a blood disorder, however, there is no competent medical evidence of a current disability, nor is there any evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service to support this claim.  The Veteran's own lay assertions in this regard have been insufficiently specific, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability, despite ample opportunity for the Veteran to provide support or greater specifics to support his assertions.

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, in the April 2006 letter mentioned above, the Veteran was informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition - with regard to all three new and material claims on appeal.  The Board concludes that the notification received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims for service connection for a blood disorder and for an increased rating.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and he underwent a VA examination in February 2007 with regard to the claim for an increased rating for the service-connected scar of the right thigh.  The Board finds that the February 2007 VA examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, which were supported in the record.  Thus, the February 2007 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Claim for Service Connection for a Blood Disorder

The Veteran essentially contends he has a blood disorder due to service, and specifically due to exposure to Agent Orange.  In a statement received in June 2007, the Veteran claimed that a blood test showed he had herbicides in his blood, but that VA did not believe that.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does recognize that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service treatment records (STRs) show no report of or finding of any blood disorder.   In this case, the medical evidence of record, including VA treatment records, private records, and VA examinations, does not show that the Veteran has a diagnosis of a blood disorder that might be related to service or herbicide exposure in service.  Full consideration has been given to the Veteran's own assertions that he has a blood disorder which is related to service; however, the Veteran is a layperson, and as such he has no competence to render a medical opinion on diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If the Veteran had ongoing complaints or symptoms which he attributed to a blood disorder, he would certainly be competent to report those symptoms.  However, the Board does not believe that a chronic blood disability, as contrasted with symptoms, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what blood disorder he might have, in the absence of specialized training, which the Veteran in this case has not established.  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical evidence of a blood disorder that might be related to service, the Board concludes that the Veteran is not entitled to service connection for that claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a blood disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

1. PTSD

By September 1988 rating decision, the RO denied service connection for PTSD, essentially based on a finding that the Veteran's claimed PTSD was not shown by the evidence of record.  He was notified of that rating decision by letter dated in October 1988, did not appeal, and the September 1988 rating decision became final.

The evidence of record at the time of the September 1988 rating decision included service treatment records (STRs), a DD Form 214, a VA examination report, private medical records, and the Veteran's statements.

STRs show no report of or finding of any PTSD or other psychiatric problems or diagnoses.  His DD Form 214 showed his military occupational specialty (MOS) was 13A10 FA (Field Artillery) Basic, and that he was awarded the Vietnam Service Medal, National Defense Service Medal, Army commendation Medal with two Overseas Bars, Vietnam Campaign Medal with 60 device; and Expert M-14 Rifle badge - none of which are conclusive evidence of combat experience.

On a prescription note dated in April 1988, the Veteran's private physician, Dr. Mediodia indicated the Veteran had tension and anxiety problems since 1985.

On a private psychological report dated in August 1988, Robert G. Tureen, Ph.D. noted that the Veteran appeared to be experiencing some psychological turmoil and dysphoria, and was attempting to cope with this, but the overall picture was not typical of PTSD.  Dr. Tureen noted that there was no description of reliving nay emotional aspects of Vietnam, other than the adrenaline rush, which the Veteran seemed to enjoy.  Dr. Tureen concluded that affectively, the Veteran did not present as a typical of individuals with PTSD.  Dr. Tureen opined that the overall picture suggested a characteriological disturbance in an individual who may have found some initial identity support through his contact with a Vietnam veteran's group and their struggles with PTSD symptomatology.  Dr. Tureen further opined that it was quite likely that the Veteran's Vietnam experience was currently being re-explored through his contacts with the Veteran's group, and was creating some increased psychological turmoil for him.  Dr. Tureen also opined that it was quite likely, in the strictest sense, that the Veteran did not display a PTSD syndrome.  

On VA examination conducted later in August 1988, the examiner indicated it was unclear as to what the Veteran's diagnosis was.  The examiner indicated that clearly the Veteran had some symptoms of PTSD, but, agreeing with Dr. Tureen, concluded that the Veteran was not characteristic of PTSD patients in certain respects, noting that he did not seem to have much affect about the supposed traumas he experienced.  The examiner also indicated it was hard to get a sense of what the Veteran actually experienced as traumatic.  The examiner noted that the Veteran clearly had psychological symptoms, and a possible diagnosis was anxiety disorder, NOS and/or characterological Axis II diagnosis.

Evidence submitted subsequent to the September 1988 RO rating decision includes numerous VA treatment records, an opinion from the Veteran's VA psychiatrist, as well as several statements from the Veteran.  The VA treatment records show that a diagnosis of PTSD was made as early as 2001, although subsequent treatment records included other psychiatric diagnoses.  On a prescription note, dated in April 2007, apparently signed by the Veteran's primary care psychiatrist (according to the Veteran's handwritten notation thereon), the VA psychiatrist opined that the Veteran's "PTSD is secondary to his service in Vietnam".  In a statement in support of claim for service connection for PTSD (VA Form 21-0781), dated in May 2007, the Veteran described two stressful incidents that occurred in Vietnam and on the border of Cambodia and Vietnam.  He reported that in November 1969 he was on a firing mission, a piece of steel cut his hand to the bone, blood was squirting out, and he was taken to the field hospital where his hand was sutured.  He also reported that in July 1970, his unit was attacked and in the middle of a firefight and he felt something hit his right thigh.  He reported that blood was squirting out and he was med'evaced to the 25th Artillery Field Division hospital for treatment.  

The Board finds that the VA treatment records, the VA psychiatrist's opinion, and the stressor statement from the Veteran are new and are not cumulative.  This evidence is also material to the claim as these documents address the issue of whether the Veteran has a current psychiatric disability, including PTSD, that may be related to service, and therefore does relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether he has a current psychiatric disability that may be related to service.  The Board therefore concludes that new and material evidence has been submitted since the September 1988 RO decision, and that the claim for service connection for a psychiatric disorder, to include PTSD, should be and is hereby reopened.

2. Skin Condition

By January 1997 rating decision, the RO denied service connection for a skin condition as a result of exposure to herbicides, essentially based on findings that there was no showing of a skin condition in service or within one year of service, and that there was no showing that any current skin condition was related to service.  The Veteran was notified of that rating decision by letter dated in February 1997, did not appeal, and the January 1997 rating decision became final.

The evidence of record at the time of the January 1997 rating decision included STRs, a VA examination report, VA treatment records, and private medical records.  

STRs showed that in April 1970, the Veteran was treated for chronic acne, and several weeks later was treated for tinea pedis.  In June 1970, he was noted to have several small areas of folliculitis, with no actual furuncles or purulence noted.  On a report of medical history, prepared in conjunction with his separation examination in December 1970, the Veteran responded "yes" to having or having had skin diseases.  On separation examination in December 1970, the clinical evaluation revealed pustules eruptions with scarring on the anterior chest.  

A VA treatment record dated in September 1986 shows that the Veteran was referred for a dermatological consultation due to recurrent skin infections since Vietnam.  An October 1986 consultation showed that he reported having recurrent pustules on his buttocks, thighs, and chest since 1970s, and that he had some of these "boils" surgically removed.  The assessment was folliculitis and psoriasis.  

Evidence submitted subsequent to the January 1997 RO rating decision includes numerous VA treatment records, VA examination reports, and the Veteran's statements.  A VA Agent Orange registry code sheet showed that in September 1986, the Veteran complained of a skin infection, and the diagnoses included folliculitis and psoriasis.  VA treatment records showed that in February 2001, the assessment included tinea, intertrigor infection.  

In a statement received in June 2003, the Veteran reported having a fungus since Vietnam, between his two legs and on his "bad" (right) leg.  

On VA examination in June 2003, the Veteran reported experiencing a chronic fungal infection at the anterior crease of both thighs, near the genitalia, and between his toes.  

VA treatment record showed that in June 2003, the Veteran reported having "jungle rot" affecting his toes and inner thighs.  He reported 30 years of symptoms, which were worse in summer and hot weather.  The assessment was inguinal dermatitis, likely fungal; and folliculitis.  In September 2005, the diagnoses included "jungle rot".  On a VA Agent Orange examination in October 2005, the Veteran complained of skin rashes which he felt were related to Agent Orange.  In October 2005 and in December 2005, the diagnoses included fungal skin rashes - tinea pedis and tinea cruris, chronic since Vietnam.  

In a statement in support of claim (VA Form 21-4138) dated in April 2006, the Veteran indicated he wanted to apply for service connection for a fungus in the groin and between the toes of the right foot, and for chloracne on the back and legs.  

On a VA examination in February 2007, the diagnosis included bilateral lower extremity edema with stasis dermatitis, and the examiner opined that the Veteran's current lymphedema and accompanying stasis dermatitis were not related to his service-connected scar or residual from the right thigh wound.  

The Board finds that the VA treatment records received since January 1997 are new and that specifically the October 2005 and December 2005 VA treatment records cited above, wherein the diagnoses included fungal skin rashes - tinea pedis and tinea cruris, chronic since Vietnam, are also material to the claim as these documents address the issue of whether the Veteran has a current skin condition that may be related to service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether he has a current skin disability that may be related to service.  The Board therefore concludes that new and material evidence has been submitted since the January 1997 RO decision, and that the claim for service connection for a skin condition should be and is hereby reopened.

3. Lymphedema

By July 2003 rating decision, the RO denied service connection for lymphedema as a residual of a shrapnel fragment wound, essentially based on a finding that the competent evidence of record did not show that lymphedema was related to the Veteran's shrapnel fragment wound of the right thigh that was incurred in service.  The RO acknowledged the June 2003 VA examination and positive opinion, but found that the examiner's opinion was based on the Veteran's reported history, which the RO found was not supported by the evidence of record.  The Veteran was notified of the  July 2003 rating decision, did not appeal, and it became final.

The evidence of record at the time of the July 2003 rating decision included STRs, a VA examination report, VA treatment records, and the Veteran's statements.  STRs show that in July 1970 the Veteran sustained a wound of the right thigh.  Initially, the open wound appeared infected, the Veteran was put on light duty, and was to return for sutures.  The wound was sutured, and several days later the wound was noted to look good and he was returned to duty.  In December 1970, he complained of an old shrapnel wound of the right leg.  On his separation examination, he responded "yes" to having or having had cramps, and it was noted that he had a shrapnel fragment wound in the right thigh in July 1970 in Vietnam.  

On VA examination in May 1976, it was noted that the Veteran had a shell fragment wound to his right thigh in Vietnam, and now his leg seemed to go to sleep, he got cramps in the muscle of his calf, and he sometimes had pain on walking.  Examination showed a well healed, slightly tender, scar, with no muscle loss or atrophy, and no sensory changes.  

A July 2002 VA treatment record showed the Veteran complained of lymphedema since the gunshot wound to the leg in service.  The assessment included lower extremity edema, likely secondary to shrapnel injury.  

On a VA examination in June 2003, the Veteran reported he sustained a significant shrapnel injury from incoming fire, and that he had "squirting blood" emanating from the shrapnel wound at the right medial thigh, and that a lieutenant stuck his finger in the wound and stopped the bleeding, and he was medevaced to a field hospital in Vietnam.  He reported that a surgeon cut a hole into the shrapnel wound entry site and picked out pieces of shrapnel, and he was sutured at the shrapnel entry site.  He reported having significant right medial malleoli swelling ever since the injury back in 1970, with increased right lower extremity symptoms starting in approximately 1990.  The diagnoses included progressive lymphedema of the right lower extremity (distal to the knee), secondary to shrapnel wound to the right upper medial thigh in 1970.  The examiner explained that the history, as obtained from the Veteran, described what sounded like at least part of the femoral artery being injured back in 1970, secondary to the shrapnel wound.  The examiner noted that anatomically, the lymphatics and venous structures were adjacent to an artery and, consequently, it appeared as though the Veteran sustained significant insult to the lymphatics.  It was also noted that he had a history of ankle swelling since the shrapnel injury, and that the swelling, along with the discoloration and pain, had become progressively more symptomatic during the last five years.  The examiner indicated that the physical examination documented that the edema as well as the discoloration was localized to the right lower extremity.  The examiner opined that the progressive lymphedema in the Veteran was at least as likely as not due to the residuals resulting from the shrapnel insult to the right thigh.  The examiner noted that the lymphatic and venous structures were responsible for the return of the blood upstream, and it appeared as though the damage to the lymphatics most likely caused by the shrapnel wound had become more progressive and symptomatic during the last five years.  

Evidence submitted subsequent to the July 2003 RO rating decision includes numerous VA treatment records, a VA examination, and statements from the Veteran.  The VA treatment records show that in December 2005, the diagnoses included lymphedema of the right leg, gradual development after shrapnel wound to the right thigh in Vietnam, worsened in 1998.  

On VA examination in February 2007, the Veteran reported he received a shrapnel wound to the right thigh in 1970 in Vietnam, and that when he pulled down his pants, he noted blood squirting out approximately three feet from his anterior right thigh, and that bleeding was controlled with direct pressure.  He reported he was medevaced to a field hospital and was treated but not admitted.  He reported that after 10 days of light duty the wound became infected, and he reported having periodic swelling ever since that time.  The diagnosis was bilateral lower extremity edema with stasis dermatitis.  The examiner opined that the Veteran's current lymphedema and accompanying stasis dermatitis were "not related to his service-connected scar or residual from the right thigh wound".  The examiner indicated that the Veteran's chronic obesity was sufficient to result in lower extremity edema, and that the Veteran's description of his wound and the initial treatment were not concordant with the medical records from the same ear that reflect surgical incision and drainage of boil.  The examiner also noted that the Veteran's description of a wound in the medial thigh, which was squirting blood, would be unlikely to be treated as an outpatient.  Finally, the examiner indicated that it was apparent that the Veteran did sustain at least a surgical wound which was closed by suturing in the right anterior thigh, and that a wound of his size and in this region would not be sufficient to cause a generalized lymphedema of the lower extremities. 

The Board finds that the VA examination dated in February 2007 is new, in that this documents has not been previously considered and is not cumulative.  This evidence is also material to the claim as this VA examination and opinion addresses the issue of whether the Veteran's lymphedema is related to the shrapnel fragment wound of the right thigh in service, and is based on the STRs as well as the Veteran's statements, and therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, this VA examination and opinion raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran's lymphedema may be related to the shrapnel fragment wound of the right thigh in service.  The Board therefore concludes that new and material evidence has been submitted since the July 2003 RO decision, and that the claim for service connection for lymphedema as a residual of shrapnel fragment wound should be and is hereby reopened.

Noting that the RO has yet to consider the Veteran's claims for service connection for PTSD, a skin condition, and lymphedema on the merits, and in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the need for additional evidentiary development, the Board finds that these three issues must be remanded in order to afford due process to the appellant.

IV. Increased Rating Claim

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected scar residual of a shrapnel fragment wound of the right thigh.

The record reflects that by June 1976 rating decision, the RO granted service connection for a scar, as a residual of a shrapnel fragment wound of the right thigh, and assigned a 10 percent rating, pursuant to Diagnostic Code 7804, effective from April 1976.  

At the outset, the Board notes that since the 10 percent rating assigned for the scar residual of a shrapnel fragment wound of the right thigh has been in effect since April 1976, that 10 percent rating is "protected" (i.e., may not be reduced).  38 C.F.R. § 3.951(b).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7801, scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, are assigned a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent rating is warranted if the area or areas exceed 12 square inches (77 sq. cm.).  Note (2) states that a superficial scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7803, scars that are superficial or unstable, warrant a 10 percent disability evaluation.  Under Diagnostic Code 7804, scars, superficial, painful on examination, warrant a maximum 10 percent disability evaluation.  Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the claim was filed before October 28, 2008, and the Veteran has not requested consideration of the revised criteria for scars, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

A VA examination in February 2007 showed a 5 cm. by 2 cm. ovoid scar on the anteromedial aspect of the right thigh, and the scar was well healed and slightly lighter in color than the surrounding skin, but there was no tenderness, adherence, or underlying structures, and no loss of subcutaneous soft tissues.  The scar was located 18 cm. proximally to the medial joint line of the knee.  

The record reflects that a 10 percent disability rating has been assigned for the service-connected scar residual of a shrapnel fragment wound of the right thigh, pursuant to Diagnostic Code 7804, which provides for a maximum 10 percent rating for superficial scars that are painful on examination.  In order for a rating in excess of 10 percent to be assigned for the service-connected right thigh scar, there would need to be evidence of a superficial scar that does not cause limited motion, but exceeds 12 square inches in size; or of limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7800, 7805.  However, a review of the record, does not show that this right thigh scar is in excess of 12 square inches or that such scar limits the function of any part.  Rather, the competent evidence of record shows the scar is superficial, well-healed, 5 cm. by 2 cm., non-tender, and with no adherence, or underlying structures or loss of subcutaneous soft tissue.  Thus, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected scar residual of a shrapnel fragment wound of the right thigh.

Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra- schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular rating criteria for the service-connected scar residual are inadequate.  For instance, the comparison between the level of severity and symptomatology of the scar with the established criteria found in the rating schedule under Diagnostic Code 7804 shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The Board further observes that, even if the available schedular criteria are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent periods of hospitalization nor has there been any evidence of marked interference with employment due to the scar residual disability.  Thus, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for a blood disorder is denied.

New and material evidence has been submitted to reopen the claim for service connection for PTSD; to this extent only the appeal is granted.

New and material evidence has been submitted to reopen a claim for service connection for lymphedema as a residual of shrapnel fragment wounds; to this extent only the appeal is granted. 

New and material evidence has been submitted to reopen a claim of service connection for a skin condition; to this extent only the appeal is granted.

An rating in excess of 10 percent for a scar residual of shrapnel fragment wounds of the right thigh is denied.


REMAND

1. Service Connection for a Psychiatric Disorder, to include PTSD

The Veteran essentially contends that he has PTSD as a result of in-service stressors he reportedly experienced during his active military service.  He contends that these stressors involve a hand injury during a fire mission in November 1969 when a piece of steel cut his hand and a right thigh gunshot wound he sustained during a firefight in July 1970 while he was on the border of Cambodia and Vietnam.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in- service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) (correcting an error as to the effective date in the Federal Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3). This regulatory revision adds to the types of PTSD claims that VA will accept credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor, without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The Board notes that this regulatory revision is applicable to this Veteran's claim for service connection for PTSD because his claim was appealed to the Board before July 13, 2010, but not decided by the Board as of that date.

The revised regulation provides, in pertinent part, that the following provision applies to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Veteran's claim for service connection for PTSD has yet to be considered under the new § 3.304(f)(3), which significantly relaxes the evidentiary burden for establishing occurrence of an in-service stressor.  As noted above, the regulatory revision has eliminated the requirement that the claimed in-service stressor be corroborated by credible supporting evidence if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is consistent with the "places, types, and circumstances of the Veteran's service."  Thus, the Board will consider the Veteran's claim under the newly revised regulation.

The Veteran's service records do show that he served in an artillery division, and his MOS was field artillery, basic.  He served in Vietnam from October 1969 through October 1970, and sustained a gunshot wound injury to his right thigh in July 1970.  Thus, with consideration of the doctrine of reasonable doubt, it appears that at least one of the Veteran's reported in-service stressor events may be consistent with the places, types, and circumstances of his service.  While his VA psychiatrist has opined that his PTSD is related to his service in Vietnam, there is no indication that this diagnosis is in accordance with DSM-IV.  Additionally, the Veteran yet to undergo a VA examination to determine whether PTSD may be related to an in-service cause.  Although VA treatment records have shown that the Veteran has been diagnosed with and treated for PTSD, as well as several other psychiatric diagnoses, the Board finds that his reported in-service stressor has yet to be have reasonably been medically related to his fear of hostile military or terrorist activity by a VA physician, as required by the pertinent regulation.  38 C.F.R. § 3.304 (3)(f).  Under the circumstances presented in this case, the Board finds that a VA examination and opinion is required.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §3.159(c)(4).

The Board also notes that, as indicated above, the Veteran has been diagnosed with major depressive disorder (MDD), anxiety, dysthymia, and personality disorder -- which have not been included in the RO's adjudications of the claim.  As noted above, in Clemons v. Shinseki, the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  In addition, the VA examiner should be asked to address whether any mental health diagnoses other than PTSD might be related to the Veteran's military service.

Finally, the record reflects that the Veteran has reported being treated at the Vet Center as early as the 1970s, and several times thereafter.  He also reported being treated at a VA hospital in Ohio since the 1970s.  On remand, attempts should be made to obtain complete and current treatment records for these sources.

2. Service Connection for Boils and for a Skin Condition

The Veteran has essentially contended he has had boils and a skin condition since his active duty service, and that such conditions are related to his exposure to Agent Orange in service.  Because of the nature of these claimed disabilities, and the potential for overlap, the Board will consider them together.  

STRs show that on April 5, 1970, the Veteran was seen for boils, and the disposition was to open, clean, and drain the boils, light duty, and have him return in two days.  On April 13, 1970, he was seen for chronic acne and boils and was treated with tetracycline.  Several weeks later he was treated for tinea pedis.  In June 1970, he was noted to have several small areas of folliculitis, with no actual furuncles or purulence.  On a report of medical history prepared in conjunction with his separation examination in December 1970, the Veteran responded "yes" to having or having had skin diseases and boils.  On his separation examination, there was a notation of pustule eruptions with scarring on the anterior chest. 

A VA treatment record dated in September 1986 shows that the Veteran was referred for a dermatological consultation due to recurrent skin infections since Vietnam.  An October 1986 consultation showed that he reported having recurrent pustules on his buttocks, thighs, and chest since 1970s, and that he had some of these "boils" surgically removed.  The assessment was folliculitis and psoriasis.  

VA treatment record showed that in June 2003, the Veteran reported having "jungle rot" affecting his toes and inner thighs, and he reported 30 years of symptoms, which were worse in summer and hot weather.  The assessment was inguinal dermatitis, likely fungal; and folliculitis.  In September 2005, the diagnoses included "jungle rot".  In October 2005 and in December 2005, the diagnoses included boils, recurrent/chronic during hot weather, since Vietnam; and fungal skin rashes, tinea pedis and tinea cruris, chronic since Vietnam.  

As noted above, the Veteran has asserted he has had boils and a skin condition since his active duty service, and that such conditions are related to his exposure to Agent Orange in service.  The Board notes that the Veteran is competent to make such assertions (based on his observations); however, he is not competent to assess whether his current symptoms are related to military service or any event therein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service-is a low threshold.  Id.  Because a skin condition in service is suggested by the STRs, as well as the Veteran's lay statements and VA treatment records, a VA examination is in order to address whether the Veteran has a current skin condition that may be related to service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.

3. Service Connection for Lymphedema

The Veteran contends that he has lymphedema of the right lower extremity, that is related to the shrapnel fragment wound and/or the service-connected scar residual of the shrapnel fragment wound that he sustained in Vietnam in July 1970.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service- connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

STRs confirm that the Veteran sustained a shrapnel fragment wounds of the right thigh, which initially became infected and required sutures; however there was no report or finding of lymphedema.  On his separation examination, he responded "yes" to having or having had cramps, and the shrapnel fragment wound in the right thigh in July 1970 was also noted.  Post-service VA treatment records show that the Veteran has been treated for lymphedema; thus a current disability is shown.  

The first post-service treatment record showing such disability was in July 2002 when the Veteran complained of lymphedema since the gunshot wound to the leg in service.  The assessment included lower extremity edema, likely secondary to shrapnel injury.  The record reflects that there are conflicting VA medical opinions as to whether the Veteran's lymphedema is related to the shrapnel fragment wounds of the right thigh sustained in service.  On a VA examination in June 2003, the diagnoses included progressive lymphedema of the right lower extremity (distal to the knee), secondary to shrapnel wound to the right upper medial thigh in 1970.  The examiner explained that the history, as obtained from the Veteran, described what sounded like at least part of the femoral artery being injured back in 1970, secondary to the shrapnel wound.  The examiner noted that anatomically, the lymphatics and venous structures were adjacent to an artery and, consequently, it appeared as though the Veteran sustained significant insult to the lymphatics.  

On VA examination in February 2007, however, the diagnosis was bilateral lower extremity edema with stasis dermatitis.  The examiner opined that the Veteran's current lymphedema and accompanying stasis dermatitis were "not related to his service-connected scar or residual from the right thigh wound".  The examiner indicated that the Veteran's chronic obesity was sufficient to result in lower extremity edema, and that his description of his wound and the initial treatment were not concordant with the medical records from the same ear that reflect surgical incision and drainage of boil.  The examiner also noted that the Veteran's description of a wound in the medial thigh, which was squirting blood, would be unlikely to be treated as an outpatient.  Finally, the examiner indicated that it was apparent that the Veteran did sustain at least a surgical wound which was closed by suturing in the right anterior thigh, and that a wound of his size and in this region would not be sufficient to cause a generalized lymphedema of the lower extremities.  

The Board acknowledges that both VA examiners specifically addressed whether the Veteran's lymphedema was related to the shrapnel fragment wound of the right thigh, but did not specifically address whether his lymphedema was aggravated or worsened by the Veteran's service-connected shrapnel fragment wound of the right thigh.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, a more definitive medical opinion on the question of whether the Veteran's lymphedema has been aggravated by his service-connected shrapnel fragment wound residuals is needed.

In addition, it is unclear whether there may be additional pertinent VA treatment records on this matter.  In a statement dated in June 2007, the Veteran reported that a VA doctor had indicated that his lymphedema was secondary to his wound in Vietnam.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to provide identifying information regarding any medical professionals or medical facilities (VA or private) from which he received recent treatment for a psychiatric disorder, to include PTSD; skin condition, to include boils; and/or lymphedema, since March 2007.  With any assistance needed from the Veteran, obtain complete treatment records from any named medical professional or facility provided.  

2. With any assistance needed from the Veteran, obtain complete treatment records from the Vet Center that he was reportedly treated at since the early 1970s, as well as the VA hospital in Ohio that he was reportedly treated at since the 1970s.  

3. Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, based upon his claimed in-service stressors in Veteran, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a thorough psychiatric evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a. The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's claimed in-service stressor experiences involving a hand injury and a right thigh gunshot wound he sustained during combat in Vietnam - which are herein to be accepted as true - are sufficient to have caused the current psychiatric symptoms.  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressors and the current symptomatology, consistent with the American Psychiatric Association manual, DSM-IV.  A complete rationale for any opinion(s) offered must be provided.

b. If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability), or unlikely (i.e., less than a 50/50 probability) that any currently diagnosed psychiatric disorder is causally related to the Veteran's active military service.  A complete rationale for any opinion(s) offered must be provided.

d. If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

4. Schedule the Veteran for a VA examination to determine the etiology of any current skin disorder, to include boils, and whether any such skin condition may be related to his in-service skin disorders and/or was caused by Agent Orange exposure.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a thorough evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all skin conditions found.

a. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability), or unlikely (i.e., less than a 50/50 probability) that any currently diagnosed skin condition is causally related to the Veteran's active military service and/or to exposure to Agent Orange.  A complete rationale for any opinion(s) offered must be provided. 

b. If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

5. Schedule the Veteran for an appropriate VA examination to determine whether his lymphedema of the right lower extremity was secondary to the shrapnel fragment wounds in sustained in service.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  Following the examination and a review of the claims file, the examiner must opine whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's lymphedema was caused by or aggravated by his shrapnel fragment wounds of the right thigh and residuals thereof.  A complete rationale for any opinion(s) offered must be provided.

a.  A complete rationale for any opinion(s) expressed should be included in the report.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner should clearly specify this in the report, and explain why this is so.

6. Thereafter, review the claims folder and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


